Title: Virginia Delegates to Edmund Randolph, 11 December 1787
From: Virginia Delegates
To: Randolph, Edmund


Sir,
New York Decr. 11. 1787
We have been honoured with your Excellencies favor of the 24th. Ult. together with its enclosures.
Congress have not yet Assembled nor have we an early prospect of a sufficient number of States upon the floor for business. In the recess of that body, there is no authority in existence for making the appointment you request with respect to the Cherokee and other tribes of Indians in the Western parts of Virginia & North Carolina. The Indian Ordinance provides for no more than one Superintendant, for all the southern Indians. To this Office Doctor White was appointed by Congress in October 1786, and he has lately resigned. How far Congress may be induced to make a separate or subordinate appointment for the Indians in your Excellencies Contemplation, we cannot Undertake to say. To us the idea appears a good & reasonable one, and We Will submit it to the consideration of Congress as soon as there are Nine States present. Some time must elapse before any Step at all can be taken with respect to the southern Indians, other than what were provided for late in the last session of Congress. A few days before the end of the federal year some Resolutions were passed, for appropriating Six thousand dollars for holding Treaties with the Southern Indians; & North Carolina, So. Carolina, & Georgia, are requested to appoint, each, a Commissioner, who are to hold the Treaties. How far these States will act upon these resolutions we cannot undertake to say, having heard nothing from them.
In this State of things it must remain with your Excellency to determine what it may be necessary for the Government of Virginia to do. We cannot however encourage any proceedure under an expectation that Congress will recognize the expence, nor have we reason to think, that should the appointment suggested by your Excellency be approved of, Major Drumgole would be the Man elected. Colo. Martin who long acted in this business under the Authority of Virga. & whose communications have eventually reached Congress would probably be prefered. Indian Agents necessarily have the exercise of powers which Congress will not confer on any but Characters tolerably well known.
Doctor White is now here and we have conversed with him upon the subject of his late department. He says the State of Indian Affairs in Georgia has been such as to engage his whole time and attention while in Office; this occasioned him to neglect the business as it respected those under your Excellencies consideration, and of course he had no ground of Correspondence with the Government of Virginia.
We do not undertake to decide upon the fitness of this Gentleman for the appointment he held, but in justice to him we beg leave to observe that the Sentiments of the Georgians who alone have known him in the execution of his duty, may very possibly be formed upon views intirely opposite to those which would found a wise & just Conduct in the Superintendant of Indian affairs. Had these people conformed to his advice and Agency, it is probable they would have avoided the bloody War in which they are now involved in consequence of their own violations of the Treaties held by the Commissioners of the United States with the Indians. We have the Honor to be, with the greatest respect your Excellencies Most Obt. Servts.

Js. Madison Jr
Ed. Carrington
J: Brown
C: Griffin
